Citation Nr: 0915258	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
to include as due to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 to 
September 1975

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in September 2008.  

During the Board hearing the Veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is not shown to have service in the Republic 
of Vietnam during the Vietnam era.  

3.  The currently demonstrated diabetes mellitus is not shown 
to be due to herbicide exposure or any other event or 
incident of the Veteran's period of active service.  

4.  The Veteran does not have a current disability manifested 
by bilateral hearing loss or tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran does not have current diabetes mellitus due 
to disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  The Veteran does not have bilateral hearing loss that is 
due to disease or injury that was incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran does not have tinnitus that is due to disease 
or injury that was incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)), redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The VCAA's notice provisions require VA to notify the Veteran 
of what information or evidence is necessary to substantiate 
the claim; what necessary information or evidence, if any, 
the claimant must obtain; and what necessary information or 
evidence, if any, the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  These 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Insufficiency in the timing or content of VCAA notice, 
however, is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

With respect to the claims herein decided, in an April 2006 
letter, which was issued prior to the decision on appeal, the 
RO notified the Veteran of what information and evidence is 
needed to substantiate a claim of service connection, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence will be obtained 
by VA.  Also, in an August 2008 letter, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 486.  In this appeal, the Veteran's status is not at 
issue.  While the notice regarding the assignment of a 
disability rating and an effective date was provided after 
the rating decision on appeal, on these facts, any delay in 
notice is not prejudicial.  Because the Board's decision 
herein denies service connection for the claimed 
disabilities, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records (STR) and post-service medical 
records.  Moreover, in September 2008, the Veteran testified 
before the undersigned Acting Veterans Law Judge.  He 
submitted additional evidence during the hearing with a 
waiver of RO jurisdiction.  

Although he has not been afforded a VA examination with 
respect to the claims herein decided, he has not provided 
either competent evidence of a current disability (or 
continuous symptoms since service), or evidence providing an 
indication that such a disability may be associated with his 
active service.  Accordingly, remand for a VA examination is 
not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i).  

For these reasons, the Board finds that all VCAA provisions 
have been satisfied.  The Veteran was notified of the 
evidence needed to substantiate his claims for service 
connection, what evidence must be obtained by the Veteran, 
and what evidence will be obtained by VA.  Further, there is 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Any arguable notice error is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding with an appellate 
decision on the claims herein decided.  See Pelegrini, 18 
Vet. App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Establishing direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

A veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  


Service Connection for Diabetes Mellitus

The Veteran is currently contending that service connection 
for diabetes mellitus is warranted on a presumptive basis due 
to Agent Orange exposure in the Republic of Vietnam.  

The Secretary of Veterans Affairs has determined that there 
is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
The Board notes that diabetes mellitus is a disorder for 
which a causal connection to herbicide exposure is presumed.  
On the other hand, the Secretary of Veterans Affairs has 
determined that there is no presumptive positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 
41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 
Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory 
definition, which permits certain personnel not actually 
stationed within the borders of Vietnam to be considered to 
have served in that Republic, requires that an individual 
actually have been present within the boundaries of the 
country.  

Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam; service on a deep water vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute "service in the Republic of Vietnam" for the 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961 and ending on May 7, 1975 in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the 
landmass or inland waters of the Republic of Vietnam at some 
point during his service in order to establish qualifying 
service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 
(2008), cert. denied 129 S.Ct. 1002 (2009).  

In this case, the medical evidence of record establishes that 
the Veteran is competently diagnosed with diabetes mellitus.  
The central question, therefore, is whether the Veteran had 
active service in the Republic of Vietnam.  According to the 
Veteran, he had a layover at Tan Son Nhut Air Base in Danang, 
Republic of Vietnam, during a March 1972 flight to Thailand.  

The service personnel record shows that the Veteran served at 
Takhli Air Base, Thailand, from March 1972 to July 1972.  A 
careful review of the record does not, however, reveal 
objective evidence verifying the Veteran's account of setting 
foot in the Republic of Vietnam.  The Veteran, as a 
layperson, is competent to report on what he or she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Nonetheless, the Board is not required to accept the 
Veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Therefore, without objective, corroborating evidence, the 
Board finds that his statements alone are insufficient to 
compel a determination that he did, in fact, set foot in the 
Republic of Vietnam during his service period.  Accordingly, 
service connection for diabetes mellitus as presumptively due 
to Agent Orange exposure is not warranted.  

The Board notes that in support of his claim, the Veteran 
submitted a prior Board decision, which granted service 
connection on a presumptive to a veteran who had a layover in 
the Republic of Vietnam.  To the extent that the cited case 
reasonably relates to the present case, previously-issued 
Board decisions in unrelated cases have no precedential 
value.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 
Vet. App. 22, 27 (1997).  Thus, while the Board has reviewed 
the decision cited by the Veteran, it has very limited 
probative value in that it was decided on the individual 
facts of that case.   

Although the Board recognizes that the Veteran may feel that 
his diabetes mellitus is due to Agent Orange exposure in 
service, the weight of the evidence is against the Veteran's 
claim of service connection for diabetes mellitus.  
Therefore, service connection must be denied.  


Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Also, a 
sensorineural hearing loss (SNHL) is a chronic disorder for 
which service connection may be presumed where demonstrated 
to a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the present case, the Veteran's STR documents no 
complaints, findings, or diagnosis of hearing loss or 
tinnitus.  His September 1975 separation examination report 
documented hearing threshold acuity as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
 0
0
0
0
15
LEFT
5
10
0
0
15

Accordingly, the Veteran is not shown to have had a hearing 
loss disability during service.  

Following his separation, in November 1975, the Veteran 
underwent a VA examination.  Although the examiner did not 
evaluate the Veteran's hearing acuity,   the examiner 
documented that the Veteran reported no hearing loss.  
Accordingly, the record does not show evidence of hearing 
loss or tinnitus within one year following service.  

More recently, the record includes a VA medical center (VAMC) 
treatment note from April 2006, showing that the Veteran 
denied tinnitus and hearing loss.  

In short, without a showing of current disability of hearing 
loss or tinnitus, service connection must be denied.  
"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability . . . in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the Veteran's current assertions 
that he experiences hearing loss and tinnitus.  The Veteran, 
as a layperson, is competent to report on the onset and 
continuity of symptomatology, such hearing loss and tinnitus.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The 
objective medical evidence of record, however, directly 
contradicts the Veteran's assertions.  Accordingly, the Board 
does not find his assertions competent or credible evidence 
in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (the Board has a duty to assess the 
credibility and weight of the evidence); Caluza v. Brown, 7 
Vet. App. 498, 511 (1995).   

The Board also notes the Veteran's assertions that his 
current symptomatology is due solely to loud noise exposure 
during his active service.  The Board, however, need not 
reach the additional issues of the existence of in-service 
injury, including acoustic trauma, and the relationship of 
current hearing loss and tinnitus to service, since the 
competent medical evidence does not show the existence of a 
current hearing loss disability or tinnitus.

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
Veteran's claim of service connection for bilateral hearing 
loss or tinnitus.  

In reaching the above conclusions the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for diabetes mellitus is denied

Service connection for bilateral hearing loss is denied

Service connection for tinnitus is denied



REMAND

After a careful review of the record, the Board finds that 
the Veteran's service connection claim for hepatitis C must 
be remanded for further action.  

The record shows that the Veteran has been competently 
diagnosed with hepatitis C.  Moreover, his STR establishes 
the he was treated for gonorrhea several times during 
service, which would suggest he engaged in unprotected sex 
during service.  The Veteran testified that he did not know 
how hepatitis was contracted, but noted he received 
injections for air guns during service and was treated for 
gonorrhea during service.  The Board notes that the major 
risk factors for the hepatitis C virus include high-risk 
sexual practices in addition to receipt of blood or blood 
products before 1992; intravenous drug use; occupational 
exposure to contaminated blood or fluids via employment in 
patient care or clinical laboratory work; intranasal cocaine; 
hemodialysis; organ transplants; and body piercing or 
tattooing.  Veterans Benefits Administration All Station 
Letter 98-110 "Infectious Hepatitis" (November 30, 1998).  

The Veteran has not been afforded a VA examination addressing 
whether his current hepatitis C was incurred in or aggravated 
by service.  Accordingly, the Board finds that remand to 
obtain a VA examination and medical opinion is necessary to 
determine the nature and etiology of the current disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should obtain any VA treatment records dated from June 
2006 to the present and add them to the claims folder.    

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should undertake any other 
development and/or notification action deemed warranted by 
VCAA prior to adjudicating the claims remaining on appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records dated from June 2006 to the 
present and add them to the claims file.

2.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature and likely 
etiology of the hepatitis C.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  Based on 
the examination results, the examiner 
should specifically indicate whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that the Veteran has hepatitis C that was 
incurred during his active service, had 
its clinical onset during active service, 
or is otherwise etiologically related to 
his active service. 

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  The examiner should set forth 
all examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

3.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
service connection for the hepatitis C in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  

6.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative, if 
any, an appropriate Supplemental Statement 
of the Case (SSOC) that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the remanded matter, but need take no further action unless 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


